Title: To Thomas Jefferson from Caesar Augustus Rodney, 23 October 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas

                        
                  
                            
                            [23 Oct. 1807]
                        
                  
                     
                        Page 1.
                        Line 2.
                        After “fellow citizens” add, “entirely unexpected & much to be deprecated, threatening a serious change in the enviable state of our country, imposed the duty of convening you, at an earlier period, than the day assigned by the constitution.” in lieu of the residue of the first sentence.
                     
                     
                        
                        —— 6.
                        After “not” insert, “with all our sincere efforts to preserve tranquility.”
                     
                     
                        
                        —— 7.
                        Strike out, “under which” & insert “committed on” And also strike out “have been afflicted on” & insert “upon”
                     
                     
                        
                        —— 18.
                        After “consideration” insert, “expressly and”
                     
                     
                        
                        —— 26.
                        After “confidence in it” insert, “But the fact is, it was accompanied with a formal declaration utterly inadmissible.”
                     
                     
                        Page 2d.
                        Line 17.
                        Before “satisfaction” insert “suitable & prompt”. Strike out “assurances” & insert, “adequate security”
                     
                     
                        Page 7.
                        
                        As Burr has been recognised for further trial, I would submit the propriety of leaving out the paragraph “As a part &c” to “may be secured.”
                     
                  
                    